
	
		I
		112th CONGRESS
		2d Session
		H. R. 3894
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2012
			Mr. Jackson of
			 Illinois introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to conduct a
		  special resource study of the Pullman Historic Site in Chicago, Illinois, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Pullman Historic Site National Park
			 Service Study Act.
		2.FindingsCongress finds as follows:
			(1)The Historic
			 Pullman District, built between the years of 1880 and 1884, was established by
			 George M. Pullman, owner of the Pullman Palace Car Company. Pullman envisioned
			 an industrial town that provided employees with a model community and suitable
			 living conditions for workers and their families. The town, which consisted of
			 over 1,000 buildings and homes, was awarded The World's Most Perfect
			 Town at the International Hygienic and Pharmaceutical Exposition in
			 1896.
			(2)The Pullman
			 factory site is a true symbol of the historic American struggle to achieve fair
			 labor practices for the working class, with the original factory serving as the
			 catalyst for the first industry-wide strike in the United States. In the midst
			 of economic depression in 1894, factory workers there initiated a strike to
			 protest unsafe labor and reductions in pay that when taken up as a cause by the
			 American Railway Union (ARU) crippled the entire rail industry. The Pullman
			 conceived strike continued even in the face of a federal injunction and Federal
			 troops were sent to Chicago by President Grover Cleveland to end the strike.
			 Efforts made by the Pullman workers set a national example for the ability of
			 working Americans to change the existing system in favor of more just
			 practices.
			(3)The Pullman Car
			 Company plays an important role in both American, African American and early
			 Civil Rights History through the legacy of the Pullman Porters, all black and
			 many ex-slaves receiving paid work in a heavily discriminatory environment
			 immediately following the Civil War. These men, who served diligently between
			 the 1870s and the 1960s, have been commended for their level of service and
			 attention to detail, as well as their contributions to the development of the
			 black middle class. The information, ideas, and commerce they carried across
			 the country helped to bring education and wealth to the black community, and
			 their role in the historical image of the Pullman car is unmistakable. The
			 struggles of A. Philip Randolph and the Brotherhood of Sleeping Car Porters,
			 the first black union established in 1925, against discrimination and in
			 support of just labor practices, helped lay the groundwork for the beginnings
			 of the Civil Rights Movement.
			(4)The preservation
			 of Pullman has been threatened by plans for demolition in 1960 and by a fire in
			 1998, which damaged the iconic clock-tower and surrounding manufacturing
			 buildings. The restoration and preservation led by the diligent efforts of
			 community organizations, foundations, non-profits, residents and the local and
			 state government, were vital to the protection of the site.
			(5)Due to the
			 Pullman's historic and architectural significance, the site is designated
			 as—
				(A)a registered
			 National Historic Landmark District;
				(B)an Illinois State
			 Landmark; and
				(C)a City of Chicago
			 Landmark district.
				3.Special Resource
			 Study
			(a)StudyThe
			 Secretary of the Interior shall conduct a special resource study of the
			 historic Pullman site in Chicago, Illinois.
			(b)ContentsIn
			 conducting the study under subsection (a), the Secretary shall—
				(1)evaluate the
			 national significance of the site;
				(2)determine the
			 suitability and feasibility of designating the site as a unit of the National
			 Park System;
				(3)consider other
			 alternatives for preservation, protection, and interpretation of the site by
			 Federal, State, or local governmental entities, or private and nonprofit
			 organizations;
				(4)consult with
			 interested Federal, State, or local governmental entities, private and
			 nonprofit organizations, or any other interested individuals;
				(5)consider the
			 appropriate management options needed to ensure the protection, preservation,
			 and interpretation of the site; and
				(6)identify cost
			 estimates for any Federal acquisition, development, interpretation, operation,
			 and maintenance associated with the alternatives.
				(c)Applicable
			 LawThe study required under subsection (a) shall be conducted in
			 accordance with section 8 of National Park Service General Authorities Act (16
			 U.S.C. 1a–5).
			(d)ReportNot
			 later than 3 years after the date on which funds are first made available for
			 the study under subsection (a), the Secretary shall submit to the Committee on
			 Natural Resources of the House of Representatives and the Committee on Energy
			 and Natural Resources of the Senate a report containing the results of the
			 study and any conclusions and recommendations of the Secretary.
			
